DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-08-24 (herein referred to as the Reply) where claim(s) 1-15 are pending for consideration.


Election/Restrictions
Applicant’s election of Group I, Claims 1-15, without traverse, is acknowledged. Claims 17 and 20-23 are withdrawn. 

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1 and 2-15
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim(s) is/are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for an indication bit for indicating whether or not new connections for relaying services for a mobile network, does not reasonably provide enablement for an indication bit that indicates whether the communications device acting as the relay device is able to form any type of new connections with any type of one or more of the communications devices.
That is, the claims encompass that the indication bit indicates that the claimed communications device is/is not able to form new connection in an overly broad manner. The scope would include any connection to other communication devices that are not related to the relay capability and/or mobile network. This is because:
The claims only specifies that the claimed communication device is “acting as the relay” but does not specify which particular devices the claimed communication device is relaying or in what context. Consequently, the communication device is not necessarily providing relay capability for the mobile communication network. 
Claim 1 recites “a communication device acting as a relay configured to communicate with communication devices” rather than “a communication device configured to communicate with communication devices by acting as a relay for said communication devices in the mobile communication network”
That is, just because the communication device is “acting as a relay device” does not mean it’s relaying for other communication devices in the mobile communication network. 
The “new connection” is not associated with the “acting as the relay device” and therefore the “new connection” is not necessarily part of the relaying. For example, the new connection” can encompass any connection to the communication device, including non-relay-based connections and/or non-communication based connections. That is, a device can have relayed connections and non-relay connections.
The new connection is not necessarily part of the mobile communications network. Two devices can be within the same network and still establish a “new connection” that is not necessarily part of the network.
For example, in view of the above, the claim’s scope encompasses the following scenario which is not enabled by the Specification: 
A laptop (the claimed communication device) can “act as a relay” for transferring data between two external hard drives while the laptop is connected to a cellular tower (infrastructure equipment) of network (mobile communication network). The two external hard drives are not utilizing the mobile network for the data transfer. A user phone (one or more communication device) is also connected to the cellular tower on the same cellular network and is proximate to the laptop. The laptop broadcasts an indication bit that indicates that the laptop is or is not able to form any new connections, including for example, a new connection that would connect the user phone via wired USB-cord to the laptop. Consequently, in one case, the indication bit is set and therefore the user phone interprets it that such that the laptop cannot form any new connection, including connections via USB, ethernet, by way of another network, and/or by way of another protocol (i.e., Bluetooth instead of cellular network). In another case, the indication bit is not set and indicating the user phone can form a new connection to the laptop via USB cord in order to gain access to either external hard drive (not use the mobile network).
The Specification is silent with regards to the claimed invention’s broad scope. Particularly in that the Specification does not provide detail as to how the communication device would monitor or check on every possible way of newly connecting with other communication devices in determining what value to set the indication bit. Rather, the Specification is confined to the scope of the indication bit indicates whether the device is able to form new, relay-based connection in the mobile network for other communication devices for the purposes of providing relay services within that network, as is apparent in para 0055:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 12 and 13
perform an access class barring check on behalf of the one or more of the communications devices using the access class barring information, 
Due to the run-on sentence nature of the limitation, it is unclear as to how to the limitation should be interpreted. There are two possible interpretations:
perform an access class barring check on behalf of the one or more of the communications devices, wherein the one or more of the are using the access class barring information
perform, using the access class barring information, an access class barring check on behalf of the one or more of the communications devices
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 14
The claim(s) recite variants of:
wherein the predetermined conditions comprise the communications device acting as
the relay device determining that access is barred. 

It is unclear as to the context of what “access” is being barred. The claim previously recited “access class barring information” and “access class barring check” but does not particularly point out what the access is (i.e., what is being accessed). Consequently is clear as to what is being determined to be barred access.


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoon_676 (US20150156676) in view of LI_936 (US20160337936)
Claim(s) 1
Yoon_676 teaches
transmitter circuitry configured to transmit signals to the communications devices and to transmit signals to the infrastructure equipment,  Communication unit for communicating with other devices, including relayed apparatuses.  <FIG(s). 1; para. 0028-0029, 0031, 0036, 0051>.
receiver circuitry configured to receive signals from the communications devices and to receive signals from the infrastructure equipment, and  Communication unit for communicating with other devices, including relayed apparatuses.  <FIG(s). 1; para. 0028-0029, 0031, 0036, 0051>.
controller circuitry configured in combination with the transmitter circuitry  processor for controlling the communication unit for carrying out the embodiments. <FIG(s). 1; para. 0028-0032>.
to determine whether predetermined conditions relating to the setting of relay indication information have been met,  Determines whether the disconnection between the relay apparatus and at least one client apparatus will occur based on one or more monitored conditions that will affect the relay capability such as movement, amount of battery in the relay device, signal strength between relayed device, etc. <para. 0032-0043, 0048-0050>.
wherein the relay indication information indicates whether the communications device acting as the relay device is able to form new connections with one or more of the communications devices,  Notification information  indicates whether the apparatus cannot continue to provide relay services, which implicitly indicates new connections are not available as the network service will be interrupted. <FIG(s). 1, 6; para. 0040-0043, 0048-0050>.
to set the relay indication information dependent on the determination of whether the predetermined conditions have been met,  Processor configures the notification information to indicate whether the apparatus cannot continue to provide relay services, which implicitly indicates new connections are not available as the network service will be interrupted. <FIG(s). 1, 6; para. 0040-0043, 0048-0050>.
wherein the communications device acting as the relay device is not able to form new connections with one or more of the communications devices when the predetermined conditions are met, and  The notification information to indicate that the apparatus cannot continue to provide relay services, which implicitly indicates new connections are not available as the network service will be interrupted occurs when the monitored conditions satisfy thresholds. <FIG(s). 1, 6; para. 0040-0043, 0048-0050>.
to broadcast the relay indication information. notification information is transmitted to the client apparatus being relayed. <FIG(s). 4, 5, 6; para. 0069-0070, 0074-0075>.
As discussed herein Yoon_676 teaches indication information but does not teach that the indication information is in the form of a bit. That is,
 Yoon_676 does not explicitly teach
relay indication information in the form of an indication bit
However in a similar endeavor, LI_936 teaches
relay indication information in the form of an indication bit relay capability information is carried with one-bit indicating whether or not there is the apparatus which is capable of relay data between a relayed user within the D2D group and a network node <FIG(s). 1; para. 0023>.
to broadcast the indication bit. The apparatus transmits relay capability information which can include a one-bit indicating whether or not there is the apparatus which is capable of relay data between a relayed user within the D2D group and a network node <FIG(s). 1, 2, 4, 6; para. 0021-0024, 0028>.
Additionally Li_396 also teaches:
transmitter circuitry configured to transmit signals to the communications devices and to transmit signals to the infrastructure equipment,  A relay node including a transmitter to communicate signal between a radio network and UEs <FIG(s). 1, 6; para. 0019, 0036-0038>.
receiver circuitry configured to receive signals from the communications devices and to receive signals from the infrastructure equipment, and  Relay node including a receiver to communicate signal between a radio network and UEs <FIG(s). 1, 6; para. 0019, 0036-0038>.
controller circuitry configured in combination with the transmitter circuitry Relay node including a processor to work in conjunction with transmitter/receiver to communicate signal between a radio network and UEs <FIG(s). 1, 6; para. 0019, 0036-0044>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 with the embodiment(s) disclosed by LI_936. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way of transmitting relay capability information to the D2D group, a way of identifying packets for local D2D communication or to be relayed to radio network and a way of maintaining continuous service for the relayed UE when the relaying node is not available anymore because of reasons such as moving out of the coverage area of the network or the D2D group. See para. 0018.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SUZUKI_066 (US20190150066) in view of LI_936 (US20160337936)
Claim(s) 1
SUZUKI_066 teaches
transmitter circuitry configured to transmit signals to the communications devices and to transmit signals to the infrastructure equipment,  Network interface may provide wireless communication via one or more transmitters or transmit antennas and one or more receivers or receive antennas, for example to enable relay communication between base station and remote UEs <FIG(s). 1, 2; para. 0026-0027>.
receiver circuitry configured to receive signals from the communications devices and to receive signals from the infrastructure equipment, and  Network interface may provide wireless communication via one or more transmitters or transmit antennas and one or more receivers or receive antennas, for example to enable relay communication between base station and remote UEs <FIG(s). 1, 2; para. 0026-0027>.
controller circuitry configured in combination with the transmitter circuitry  Processing devices in conjunction with one or more transmitters or transmit antennas and one or more receivers or receive antennas, for example, to enable relay communication between base station and remote UEs <FIG(s). 2; para. 0028>.
to determine whether predetermined conditions relating to the setting of relay indication information have been met,  indicator(s) that may be detected by the 135 may also include indicator(s) related to local conditions  <FIG(s). 3B, 6; para. 0039-0046>.
wherein the relay indication information indicates whether the communications device acting as the relay device is able to form new connections with one or more of the communications devices,  Based on the local conditions criteria, the relay can interrupt/suspend relay services, including forming new connections <FIG(s). 3B, 6; para. 0039-0046>.
to set the relay indication information dependent on the determination of whether the predetermined conditions have been met,  Relay configures a message including indication information for indicating that relay service will be interpreted/suspending.  <FIG(s). 3B, 6; para. 0039-0046>.
wherein the communications device acting as the relay device is not able to form new connections with one or more of the communications devices when the predetermined conditions are met, and  Relay configures a message including indication information for indicating that relay service will be interpreted/suspending.  <FIG(s). 3B, 6; para. 0039-0046>.
to broadcast the relay indication information indication information for indicating that relay service will be interpreted/suspending is sent to the serviced devices <FIG(s). 3B, 6; para. 0039-0046>.
As discussed herein SUZUKI_066 teaches indication information but does not teach that the indication information is in the form of a bit. That is,
SUZUKI_066 does not explicitly teach
relay indication information in the form of an indication bit
However in a similar endeavor, LI_936 teaches
relay indication information in the form of an indication bit relay capability information is carried with one-bit indicating whether or not there is the apparatus which is capable of relay data between a relayed user within the D2D group and a network node <FIG(s). 1; para. 0023>.
to broadcast the indication bit. The apparatus transmits relay capability information which can include a one-bit indicating whether or not there is the apparatus which is capable of relay data between a relayed user within the D2D group and a network node <FIG(s). 1, 2, 4, 6; para. 0021-0024, 0028>.
Additionally Li_396 also teaches:
transmitter circuitry configured to transmit signals to the communications devices and to transmit signals to the infrastructure equipment,  A relay node including a transmitter to communicate signal between a radio network and UEs <FIG(s). 1, 6; para. 0019, 0036-0038>.
receiver circuitry configured to receive signals from the communications devices and to receive signals from the infrastructure equipment, and  Relay node including a receiver to communicate signal between a radio network and UEs <FIG(s). 1, 6; para. 0019, 0036-0038>.
controller circuitry configured in combination with the transmitter circuitry Relay node including a processor to work in conjunction with transmitter/receiver to communicate signal between a radio network and UEs <FIG(s). 1, 6; para. 0019, 0036-0044>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by SUZUKI_066 with the embodiment(s) disclosed by LI_936. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way of transmitting relay capability information to the D2D group, a way of identifying packets for local D2D communication or to be relayed to radio network and a way of maintaining continuous service for the relayed UE when the relaying node is not available anymore because of reasons such as moving out of the coverage area of the network or the D2D group. See para. 0018.

Claim(s) 3
SUZUKI_066 teaches
	wherein the predetermined conditions comprise a battery level of the communications device acting as the relay device being below a predetermined threshold. Relay determines to suspend or stop relay services based on location conditions including battery power of the relay falling below a predetermined threshold. Relay can transmit an indication to other UEs that relay services will be interpreted/suspended. <para. 0040-0042>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by SUZUKI_066 with the embodiment(s) disclosed by LI_936. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way of transmitting relay capability information to the D2D group, a way of identifying packets for local D2D communication or to be relayed to radio network and a way of maintaining continuous service for the relayed UE when the relaying node is not available anymore because of reasons such as moving out of the coverage area of the network or the D2D group. See para. 0018.
Claim(s) 6
SUZUKI_066 teaches
	wherein the predetermined conditions comprise a quality of service that the communications device acting as the relay device is able to provide to the one or more of the communications devices is below a predetermined threshold. Relay determines to suspend or stop relay services based on location conditions including being overloaded and/or ability of the relay to provide the required service(s). Both conditions can be considered to be a quality of service that can no longer be sustained (i.e., dropping below a threshold) <para. 0040-0042>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoon_676 (US20150156676) in view of LI_936 (US20160337936), and further view of ZHANG_067 (US20150358067)
Claim(s) 7
As discussed herein Yoon_676 in view of LI_936 teaches relay indication information in the form of an indication bit
Yoon_676 does not explicitly teach
wherein relay indication information indicates that the communications device acting as the relay device is only able to form new connections with communications devices which have been pre-configured to connect to the communications device acting as the relay device.
However in a similar endeavor, ZHANG_067 teaches
wherein relay indication information indicates that the communications device acting as the relay device is only able to form new connections with communications devices which have been pre-configured to connect to the communications device acting as the relay device. Relay Control IE specifies one or more parameters required by STA to be configured in order for the R-AP to support the STA in relaying. For example, the end-STA capabilities field 2816 specifies the capabilities that an end-STA must support to be associated with the R-AP, In other words, the STA must be preconfigured with the required end-STA capabilities in order to connect to the R-AP. <para. 0330-0337, 0343-0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.
Claim(s) 8
As discussed herein Yoon_676 in view of LI_936 teaches relay indication information in the form of an indication bit
Yoon_676 does not explicitly teach
wherein relay indication information indicates that the communications device acting as the relay device is only able to form new connections with communications devices of one or more predetermined types.
However in a similar endeavor, ZHANG_067 teaches
wherein relay indication information indicates that the communications device acting as the relay device is only able to form new connections with communications devices of one or more predetermined types. Relay Control IE includes end-STA types field that  specifies the type(s) of end-STAs that the R-AP is allowed to provide association to. The end-STA types specified may include: sensors, event-driven sensors, energy-limited STA, 1 MHz STAs, 2 MHz and above STAs, SST STAs, STAs using sectorized operations, HEW STAs, legacy STAs, or all types of STAs.  <FIG(s). 28; para. 0330-0337, 0343, 0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.

Claim(s) 9
Yoon_676 does not explicitly teach
broadcast one or more further indication bits along with the indication bit, the one or more further indication bits defining an access condition under which the communications device acting as the relay device is able to form new connections with one or more of the communications devices.
However in a similar endeavor, ZHANG_067 teaches
broadcast one or more further indication bits along with the indication bit,  R-AP may also use the Relay Control IE to specify its own operation. Relay Control IE includes indication bits <FIG(s). 28; para. 0330-0337, 0343, 0345>.
the one or more further indication bits defining an access condition under which the communications device acting as the relay device is able to form new connections with one or more of the communications devices. (1) relays field 2806 includes the total number of allowable R-APs that are allowed to associate with the current root AP or the transmitting STA. (2)The number of end-STAs field 2812 specifies the maximum number of end-STAs that a R-AP is allowed to provide association to. (3) The end-STA capabilities field 2816 specifies the capabilities that an end-STA must support to be associated with the R-AP. (4) The end-STA traffic specification field 2818 specifies the type of traffic that an end-STA generates to be able to be allowed to associate with the R-AP (5) [0336] The relay gains field 2820 specifies the threshold for gains when having traffic forwarded through a relay node that a STA should obtain to be associated with the R-AP. Any one of 1-5 is considered an access condition in which the R-AP is able to support relay services for a potential STA. <para. 0330-0337, 0343, 0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.
Claim(s) 10
Yoon_676 does not explicitly teach
wherein the access condition comprises the one or more communications devices being devices which have been pre-configured to connect to the communications device acting as the relay device.
However in a similar endeavor, ZHANG_067 teaches
	wherein the access condition comprises the one or more communications devices being devices which have been pre-configured to connect to the communications device acting as the relay device. Relay Control IE specifies one or more parameters required by STA to be configured in order for the R-AP to support the STA in relaying. For example, the end-STA capabilities field 2816 specifies the capabilities that an end-STA must support to be associated with the R-AP, In other words, the STA must be preconfigured with the required end-STA capabilities in order to connect to the R-AP. <para. 0330-0337, 0343-0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.
Claim(s) 11
Yoon_676 does not explicitly teach
wherein the access condition comprises the one or more communications devices being devices of one or more predetermined types.
However in a similar endeavor, ZHANG_067 teaches
wherein the access condition comprises the one or more communications devices being devices of one or more predetermined types. Relay Control IE includes end-STA types field that  specifies the type(s) of end-STAs that the R-AP is allowed to provide association to. The end-STA types specified may include: sensors, event-driven sensors, energy-limited STA, 1 MHz STAs, 2 MHz and above STAs, SST STAs, STAs using sectorized operations, HEW STAs, legacy STAs, or all types of STAs.  Accordingly the relay does not associated with STA not of the advertised type <FIG(s). 28; para. 0330-0337, 0343, 0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SUZUKI_066 (US20190150066) in view of LI_936 (US20160337936), and further view of ZHANG_067 (US20150358067)
Claim(s) 7
As discussed herein SUZUKI_066 in view of LI_936 teaches relay indication information in the form of an indication bit
SUZUKI_066 does not explicitly teach
wherein relay indication information indicates that the communications device acting as the relay device is only able to form new connections with communications devices which have been pre-configured to connect to the communications device acting as the relay device.
However in a similar endeavor, ZHANG_067 teaches
	wherein relay indication information indicates that the communications device acting as the relay device is only able to form new connections with communications devices which have been pre-configured to connect to the communications device acting as the relay device. Relay Control IE specifies one or more parameters required by STA to be configured in order for the R-AP to support the STA in relaying. For example, the end-STA capabilities field 2816 specifies the capabilities that an end-STA must support to be associated with the R-AP, In other words, the STA must be preconfigured with the required end-STA capabilities in order to connect to the R-AP. <para. 0330-0337, 0343-0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by SUZUKI_066 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.
Claim(s) 8

As discussed herein SUZUKI_066 in view of LI_936 teaches relay indication information in the form of an indication bit
SUZUKI_066 does not explicitly teach
wherein relay indication information indicates that the communications device acting as the relay device is only able to form new connections with communications devices of one or more predetermined types.
However in a similar endeavor, ZHANG_067 teaches
wherein relay indication information indicates that the communications device acting as the relay device is only able to form new connections with communications devices of one or more predetermined types. Relay Control IE includes end-STA types field that  specifies the type(s) of end-STAs that the R-AP is allowed to provide association to. The end-STA types specified may include: sensors, event-driven sensors, energy-limited STA, 1 MHz STAs, 2 MHz and above STAs, SST STAs, STAs using sectorized operations, HEW STAs, legacy STAs, or all types of STAs.  <FIG(s). 28; para. 0330-0337, 0343, 0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by SUZUKI_066 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.
Claim(s) 9
SUZUKI_066 does not explicitly teach
broadcast one or more further indication bits along with the indication bit,  the one or more further indication bits defining an access condition under which the communications device acting as the relay device is able to form new connections with one or more of the communications devices.
However in a similar endeavor, ZHANG_067 teaches
broadcast one or more further indication bits along with the indication bit,  R-AP may also use the Relay Control IE to specify its own operation. Relay Control IE includes indication bits <FIG(s). 28; para. 0330-0337, 0343, 0345>.
the one or more further indication bits defining an access condition under which the communications device acting as the relay device is able to form new connections with one or more of the communications devices. (1) relays field 2806 includes the total number of allowable R-APs that are allowed to associate with the current root AP or the transmitting STA. (2)The number of end-STAs field 2812 specifies the maximum number of end-STAs that a R-AP is allowed to provide association to. (3) The end-STA capabilities field 2816 specifies the capabilities that an end-STA must support to be associated with the R-AP. (4) The end-STA traffic specification field 2818 specifies the type of traffic that an end-STA generates to be able to be allowed to associate with the R-AP (5) [0336] The relay gains field 2820 specifies the threshold for gains when having traffic forwarded through a relay node that a STA should obtain to be associated with the R-AP. Any one of 1-5 is considered an access condition in which the R-AP is able to support relay services for a potential STA. <FIG(s). 28; para. 0330-0337, 0343, 0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by SUZUKI_066 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.
Claim(s) 10
SUZUKI_066 does not explicitly teach
wherein the access condition comprises the one or more communications devices being devices which have been pre-configured to connect to the communications device acting as the relay device.
However in a similar endeavor, ZHANG_067 teaches
	wherein the access condition comprises the one or more communications devices being devices which have been pre-configured to connect to the communications device acting as the relay device. Relay Control IE specifies one or more parameters required by STA to be configured in order for the R-AP to support the STA in relaying. For example,  the end-STA capabilities field 2816 specifies the capabilities that an end-STA must support to be associated with the R-AP, In other words, the STA must be preconfigured with the required end-STA capabilities in order to connect to the R-AP. <para. 0330-0337, 0343-0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by SUZUKI_066 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.
Claim(s) 11
SUZUKI_066 does not explicitly teach
wherein the access condition comprises the one or more communications devices being devices of one or more predetermined types.
However in a similar endeavor, ZHANG_067 teaches
wherein the access condition comprises the one or more communications devices being devices of one or more predetermined types. Relay Control IE includes end-STA types field that  specifies the type(s) of end-STAs that the R-AP is allowed to provide association to. The end-STA types specified may include: sensors, event-driven sensors, energy-limited STA, 1 MHz STAs, 2 MHz and above STAs, SST STAs, STAs using sectorized operations, HEW STAs, legacy STAs, or all types of STAs.  Accordingly the relay does not associated with STA not of the advertised type <FIG(s). 28; para. 0330-0337, 0343, 0345>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by SUZUKI_066 and LI_936 with the embodiment(s) disclosed by ZHANG_067. One of ordinary skill in the art would have been motivated to make this modification in order to provide methods to reduce the overhead for the broadcasts by the relay node and/or other nodes. See para. 0260, 0281-0284, 0346.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoon_676 (US20150156676) in view of LI_936 (US20160337936), and further view of LEE_906 (US20170048906)
Claim(s) 3
Yoon_676 does not explicitly teach
wherein the predetermined conditions comprise a battery level of the communications device acting as the relay device being below a predetermined threshold.
However in a similar endeavor, LEE_906 teaches
	wherein the predetermined conditions comprise a battery level of the communications device acting as the relay device being below a predetermined threshold. To enable relay functionality, first communication node may determine whether a state of the first communication node corresponds with the relay operation criterion information including a threshold for a battery remaining capacity <para. 0057-0059>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 and LI_936 with the embodiment(s) disclosed by LEE_906. One of ordinary skill in the art would have been motivated to make this modification in order to substantially obviate one or more problems due to limitations and disadvantages of the related art particularly in better defining D2D UE supporting relay functions. See Background, para. 0009.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoon_676 (US20150156676) in view of LI_936 (US20160337936), and further view of Cai_613 (US20160044613)
Claim(s) 2
As discussed herein Yoon_676 in view of LI_936 teaches relay indication information in the form of an indication bit
Yoon_676 does not explicitly teach
configured to transmit, with relay indication information, one or more synchronisation signals to be used by communications devices to synchronise to the communications device acting as the relay device.
However in a similar endeavor, Cai_613 teaches
transmit, with relay indication information, one or more synchronisation signals to be used by communications devices to synchronise to the communications device acting as the relay device. As part of the synchronization process, a UE determines its capabilities for acting as a relay for a UE-to-network relay function. The UE then announces its relay capabilities to other UEs in the synchronization signals used during the synchronization process. The relay capabilities can include an indicator that indicates "no relay" capabilities. <FIG(s). 6; para. 0005-0013, 0047-0051, 0054-0056, 0059; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 and LI_936 with the embodiment(s) disclosed by Cai_613. One of ordinary skill in the art would have been motivated to make this modification in order to provide efficient overhead signaling by including relay information in sync signaling. See Background, para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SUZUKI_066 (US20190150066) in view of LI_936 (US20160337936), and further view of Cai_613 (US20160044613)
Claim(s) 2
As discussed herein SUZUKI_066 in view of LI_936 teaches relay indication information in the form of an indication bit
SUZUKI_066 does not explicitly teach
configured to transmit, with relay indication information, one or more synchronisation signals to be used by communications devices to synchronise to the communications device acting as the relay device.
However in a similar endeavor, Cai_613 teaches
transmit, with relay indication information, one or more synchronisation signals to be used by communications devices to synchronise to the communications device acting as the relay device. As part of the synchronization process, a UE determines its capabilities for acting as a relay for a UE-to-network relay function. The UE then announces its relay capabilities to other UEs in the synchronization signals used during the synchronization process. The relay capabilities can include an indicator that indicates "no relay" capabilities. <FIG(s). 6; para. 0005-0013, 0047-0051, 0054-0056, 0059; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by SUZUKI_066 and LI_936 with the embodiment(s) disclosed by Cai_613. One of ordinary skill in the art would have been motivated to make this modification in order to provide efficient overhead signaling by including relay information in sync signaling. See Background, para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoon_676 (US20150156676) in view of LI_936 (US20160337936), and further view of CHEN_338 (US20170347338)
Claim(s) 4
Yoon_676 does not explicitly teach
wherein the predetermined conditions comprise an overall power consumption of the communications device acting as the relay device exceeding a predetermined threshold.
However in a similar endeavor, CHEN_338 teaches
	wherein the predetermined conditions comprise an overall power consumption of the communications device acting as the relay device exceeding a predetermined threshold. for a ue, determines to act as a relay can be based on a charging requirement which is indicative of the UE's power consumption in relation to how fast it can receive power. <para. 0187-0188>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 and LI_936 with the embodiment(s) disclosed by CHEN_338. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved methods of D2D discovery. See Background, para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SUZUKI_066 (US20190150066) in view of LI_936 (US20160337936), and further view of Sommer_697 (US20080032697)
Claim(s) 4
SUZUKI_066 does not explicitly teach
wherein the predetermined conditions comprise an overall power consumption of the communications device acting as the relay device exceeding a predetermined threshold.
However in a similar endeavor, Sommer_697 teaches
	wherein the predetermined conditions comprise an overall power consumption of the communications device acting as the relay device exceeding a predetermined threshold. the subscriber station acting as a relay station based the station is consuming power in relation to a charging condition. <para. 0016-0017>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by SUZUKI_066 and LI_936 with the embodiment(s) disclosed by Sommer_697. One of ordinary skill in the art would have been motivated to make this modification in order to provide a favorable routing method to be performed in a radio communication system using subscriber stations as routing nodes. See para. 0010.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoon_676 (US20150156676) in view of LI_936 (US20160337936), and further view of YAMADA_502 (US20110235502)
Claim(s) 5
Yoon_676 does not explicitly teach
wherein the predetermined conditions comprise a number of the communications devices which are currently connected to the communications device acting as a relay device being equal to or more than a predetermined number.
However in a similar endeavor, YAMADA_502 teaches
	wherein the predetermined conditions comprise a number of the communications devices which are currently connected to the communications device acting as a relay device being equal to or more than a predetermined number. The relay device rejects connection of a communication device when the number of connections exceeds the maximum number of connections.  <para. 0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 and LI_936 with the embodiment(s) disclosed by YAMADA_502. One of ordinary skill in the art would have been motivated to make this modification in order to allow a station to continuously establish a connection to an access point, and of causing, in order to reduce loads on the manager of the station, the access point to manage communication parameters relating to a plurality of communication paths so that the access point autonomously changes communication settings to correspond to the communication path that has no communication failure. See para. 0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SUZUKI_066 (US20190150066) in view of LI_936 (US20160337936), and further view of YAMADA_502 (US20110235502)
Claim(s) 5
SUZUKI_066 does not explicitly teach
wherein the predetermined conditions comprise a number of the communications devices which are currently connected to the communications device acting as a relay device being equal to or more than a predetermined number.
However in a similar endeavor, YAMADA_502 teaches
	wherein the predetermined conditions comprise a number of the communications devices which are currently connected to the communications device acting as a relay device being equal to or more than a predetermined number. The relay device rejects connection of a communication device when the number of connections exceeds the maximum number of connections.  <para. 0070>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by SUZUKI_066 and LI_936 with the embodiment(s) disclosed by YAMADA_502. One of ordinary skill in the art would have been motivated to make this modification in order to allow a station to continuously establish a connection to an access point, and of causing, in order to reduce loads on the manager of the station, the access point to manage communication parameters relating to a plurality of communication paths so that the access point autonomously changes communication settings to correspond to the communication path that has no communication failure. See para. 0008.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoon_676 (US20150156676) in view of LI_936 (US20160337936), and further view of SUZUKI_066 (US20190150066)
Claim(s) 6
Yoon_676 does not explicitly teach
wherein the predetermined conditions comprise a quality of service that the communications device acting as the relay device is able to provide to the one or more of the communications devices is below a predetermined threshold.
However in a similar endeavor, SUZUKI_066 teaches
	wherein the predetermined conditions comprise a quality of service that the communications device acting as the relay device is able to provide to the one or more of the communications devices is below a predetermined threshold. Relay determines to suspend or stop relay services based on location conditions including being overloaded and/or ability of the relay to provide the required service(s). Both conditions can be considered to be a quality of service that can no longer be sustained (i.e., dropping below a threshold) <para. 0040-0042>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 and LI_936 with the embodiment(s) disclosed by SUZUKI_066. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved handling service continuity in a UE-to-network relay. See para. 0002.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yoon_676 (US20150156676) in view of LI_936 (US20160337936), and further view of WANG_017 (US20190274017)
Claim(s) 15
Yoon_676 does not explicitly teach
wherein the predetermined conditions comprise the reception at the communications device acting as the relay device of an indication from one or more of the infrastructure equipment that the communications device acting as the relay device should not form new connections with one or more of the communications devices.
However in a similar endeavor, WANG_017 teaches
	wherein the predetermined conditions comprise the reception at the communications device acting as the relay device of an indication from one or more of the infrastructure equipment that the communications device acting as the relay device should not form new connections with one or more of the communications devices. Relay terminal receives relay configuration information configured and returned by the base station based on the relay capability (relay capability level) and/or the relay location of the relay terminal, to enable or disable the relay capability of the relay terminal according to the relay configuration information. Accordingly, if the base station instructed the relay terminal to disable relay capability, the relay cannot form new connections. <para. 0014>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Yoon_676 and LI_936 with the embodiment(s) disclosed by WANG_017. One of ordinary skill in the art would have been motivated to make this modification in order to resolve the problem of communication interruption or communication distance limitation in wireless networks. See para. 0005.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SUZUKI_066 (US20190150066) in view of LI_936 (US20160337936), and further view of WANG_017 (US20190274017)
Claim(s) 15
SUZUKI_066 does not explicitly teach
wherein the predetermined conditions comprise the reception at the communications device acting as the relay device of an indication from one or more of the infrastructure equipment that the communications device acting as the relay device should not form new connections with one or more of the communications devices.
However in a similar endeavor, WANG_017 teaches
	wherein the predetermined conditions comprise the reception at the communications device acting as the relay device of an indication from one or more of the infrastructure equipment that the communications device acting as the relay device should not form new connections with one or more of the communications devices. Relay terminal receives relay configuration information configured and returned by the base station based on the relay capability (relay capability level) and/or the relay location of the relay terminal, to enable or disable the relay capability of the relay terminal according to the relay configuration information. Accordingly, if the base station instructed the relay terminal to disable relay capability, the relay cannot form new connections. <para. 0014>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by SUZUKI_066 and LI_936 with the embodiment(s) disclosed by WANG_017. One of ordinary skill in the art would have been motivated to make this modification in order to resolve the problem of communication interruption or communication distance limitation in wireless networks. See para. 0005.

Relevant Cited References
US20130065600
US20160353233
US20170048906
US20190379450
US20080032697

Examiner’s Notes
Claim(s) 12, 13
In regards to:
to perform an access class barring check on behalf of the one or more of the communications devices 

The Examiner has interpreted this to mean the relay device checks whether where the one or more devices are barred in the context in that it doing it at the instruction and/or behest of the one or more communication devices (as triggered by the phrase “on behalf of”). That is, the relay device is perform the check for (i.e., on behalf of) the one or more communication devices. Consequently, art that teaches a relay device performing an access class barring check without a relationship or intent that it for the “one or more communication devices” (e.g., art that does not care and/or is silent that the “one or more communication devices” intends or wants to perform he check) would not anticipate claims and visa-versa (i.e., claims would not anticipate the art). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415